Citation Nr: 1031703	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left rotator cuff 
disability.

2.  Entitlement to an increased rating for residuals of a 
laceration of the left ring finger, currently evaluated as 10 
percent disabling. 


REPRESENTATION

None


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 to January 
1959

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, CA.  The 
Veteran testified at a Board hearing at the RO in June 2010 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.  

The Board notes that the issue of entitlement to service 
connection for a left shoulder disability was addressed by the RO 
as whether new and material evidence had been received to reopen 
a claim of service connection in the June 2006 rating decision 
and subsequently in the June 2010 hearing before the Board.  Upon 
thorough review of the claims file, the Board notes that the 
Veteran was originally denied service connection for a right 
shoulder disability in April 2005.  The Veteran submitted a 
timely notice of disagreement with this decision in January 2006.  
As the issue is still on appeal from that original denial of 
service connection, the Board will address the issue on the 
merits in the decision below and will not address new and 
material evidence.  

The Board notes that the Veteran's request for an earlier 
effective date for the 10 percent disability rating for residuals 
of a laceration of the left ring finger was granted in September 
2008.  The RO at that time determined that the 10 percent 
disability rating should be effective from July 17, 2004, the 
date of the Veteran's original claim for increase.  The Board 
notes however that during the June 2010 hearing before the Board, 
the Veteran raised the issue of entitlement to an earlier 
effective date than July 2004.  Therefore, the issue of 
entitlement to an earlier effective date than July 2004 for a 10 
percent disability rating for residuals of laceration of the left 
ring finger has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  As a 
result, the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  The Board notes that 
freestanding claims for an earlier effective date are not 
permitted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The 
Board offers no opinion as to the validity of the Veteran's claim 
for an earlier effective date and nothing in this referral should 
be taken as an claim of jurisdiction over such.

The issue of entitlement to an increased rating for residuals of 
a laceration of the left ring finger is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left rotator cuff disability first manifested during the 
Veteran's active service.


CONCLUSION OF LAW

A left rotator cuff disability was incurred in the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for a left rotator cuff disability.  
Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran reports that in 1958 he caught his left ring finger 
while exiting a helicopter.  He claims he hung from the 
helicopter by the left finger straining his shoulder.  He reports 
that due to the severity of the injury to his finger, that 
included a laceration to the bone, the Veteran's shoulder was not 
addressed at the time of the injury.  The Board acknowledges that 
the Veteran's injury to the finger is well documented and that he 
is currently service-connected for that disability.  

The Veteran has testified that he injured his shoulder during 
service.  The Veteran's wife also testified that they had been 
married for 50 years and she knew him at the time of the 
accident.  She reported that he has shown symptoms since his 
separation from service.  Additionally, the Veteran reported 
treatment from 1964 through 1976 for his shoulder.  He attempted 
to retrieve those treatment records, however the physician has 
passed away and any further attempts to obtain the records have 
been futile.  He provided documentation of his attempts.  

The Veteran has submitted multiple statements from his private 
orthopedic doctor noting that the Veteran's long-term chronic 
rotator cuff disease of the left shoulder was precipitated by an 
injury in the military when the Veteran was leaving a helicopter, 
got his hand snagged on the rail, and was hanging by the ring 
finger on the left hand, severely straining the left shoulder.  
Specifically, in April 2007, the examiner noted that the Veteran 
originally injured himself in the military, however attention was 
focused on a flexor tendon laceration of the left hand and the 
shoulder was never examined.  The examiner went on to opine that 
multiple steroid injections into his subacromial bursa and 
shoulder joint masked his symptomatology, causing the Veteran not 
to have it fully investigated until a few years prior.  The 
examiner opined that the rotator cuff injuries were due to his 
original military trauma, but that he did not receive appropriate 
attention in a timely fashion.  

The Veteran is certainly competent to testify as to symptoms such 
as shoulder pain, which are non-medical in nature.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature).  Additionally, the record contains a 
competent medical opinion relating the Veteran's disability to 
his injury in service.  No contrary medical opinion is of record.  
The Board acknowledges that the Veteran's left shoulder 
disability was not documented during service; however, the 
incident claimed to have originated the disability is documented.  
Further, the Veteran's private physician took the lack of 
documentation into consideration when providing his positive 
nexus opinion.  

When weighting the positive and negative evidence, specifically 
considering the multiple statements by the Veteran's private 
physician noting a relationship between the Veteran's injury in 
service and his current disability and the Veteran's own 
testimony as well as his wife's regarding the continuity of his 
symptomatology, the Board finds that the evidence is at least in 
equipoise.  Accordingly, all doubt is to be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, service connection 
for a left rotator cuff disability is granted.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran 
regarding his service-connected residuals of a laceration of the 
left ring finger is being granted by this decision of the Board.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board notes that an RO letter in April 2006 informed 
the Veteran of the manner in which disability ratings and 
effective dates are assigned.  The RO will take such actions in 
the course of implementing this grant of service connection, and 
the Veteran may always file a timely notice of disagreement if he 
wishes to appeal from those downstream determinations. 


ORDER

Entitlement to service connection for a left rotator cuff 
disability is granted. 


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made 
regarding the Veteran's claim of entitlement to a disability 
rating in excess of 10 percent disabling for the Veteran's 
residuals of laceration of the left ring finger.  The Veteran's 
service-connected left ring finger disability has been rated by 
the RO under the provisions of Diagnostic Code 7804 for unstable 
or painful scars.  The Board acknowledges that any ankylosis or 
limitation of motion of the ring finger is considered 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 
5230.  The Board notes however that the Veteran claims his left 
ring finger was lacerated to the bone and resulted in severed 
tendons and nerves.  Based on this claim, he reported pain in his 
hand and arm, including a weakened grip and numbness of the hand.  
The Veteran has been afforded two VA examinations; however, 
neither examination discussed any nerve or muscle damage, but 
rather only addressed limitation of motion.  As the Veteran is 
service-connected for residuals of the laceration of his left 
ring finger and claims that those residuals include pain in his 
hand and elbow as well as numbness and weakness, the Board finds 
that further examination is required to address all possible 
residuals of the Veteran's injury.  


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination regarding the residuals of the 
laceration of his left ring finger.  The 
claims file should be made available to the 
examiner for review.  Any medically indicated 
special studies and tests, to include x-rays, 
should be accomplished.  After reviewing the 
claims file and examining the Veteran, the 
examiner should report the current level of 
severity of the Veteran's disability.  The 
examiner should clearly state all residuals of 
the disability, including any nerve or muscle 
damage, and determine whether the Veteran's 
claims of pain, weakness, and numbness in the 
hand and arm are related to the Veteran's 
laceration of the left ring finger.  
Additionally, the examiner should specifically 
address the criteria set forth in DeLuca for 
consideration of functional loss due to pain 
and weakness causing additional disability 
beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner should also address 
38 C.F.R. § 4.45 providing that consideration 
also be given to weakened movement, excess 
fatigability, and incoordination.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if an increased 
disability rating is warranted for the 
Veteran's service-connected residuals of a 
laceration of the left ring finger.  If the 
claim remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


